Title: James Madison to Lafayette, 10 April 1831
From: Madison, James
To: Lafayette


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                Apl. 10/.31.
                            
                        
                        The Reverend Mr Malcom having an object in crossing the Atlantic which will carry him to France, will be
                            particularly gratified by an opportunity of paying his respects to one for whom he feels, in common with his fellow
                            citizens, so much admiration and gratitude. His personal virtue, and Pastoral reputation unite in giving him a claim,
                            which I cannot refuse, to a line that will present him to you; and I offer this apology for asking in his behalf a few of
                            the moments, all of which I Know to be now so precious in every view. With the highest esteem & constant affection 
                        
                            
                                
                            (signed) James Madison
                        
                    My last letter was sent to Washington in the expectation that Genl Bernard might be the Bearer. I hope he was so; and if
                            not, that it has reached you through some other channel.